Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the Appeal Brief filed on 08/24/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CARL G COLIN/               Supervisory Patent Examiner, Art Unit 2493                                                                                                                                                                                         

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 12, 13, 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al. (US 20200107197 A1 hereinafter “Kaushik”) in view of Jover-Segura et al. (US 20130019298 A1 hereinafter “Jover-Segura”).
Regarding claim 1, (Currently Amended) Kaushik discloses an electronic device, comprising: 
an interface circuit configured to wirelessly communicate with a second electronic device (para. 0096-0099, The device 600 can include a wireless access point (“electronic device”). The computing device 600 includes I/O interface devices 606 (e.g., wireless communications, etc.), and a network interface 60 (“interface circuit”). Performing one or more of the operations described in one or more of FIGS. 2. one or more of 202-226 may be repeated in whole or in part, performed in a different order or performed periodically), wherein the electronic device is configured to (Fig. 2): 
receive, at the interface circuit, a packet or frame associated with the second electronic device, wherein the packet or frame comprises an encrypted unique identifier of the second electronic device (Kaushik: para. 0036, At 208, a neighbor AP (or listening AP) (“electronic device”) receives the beacon message transmitted by the transmitting AP (“second electronic device”). At 210, the listening AP (“electronic device”) uses its unique key value to determine if the hash value received in the beacon message is valid and if the beacon message has the same BSSID as the listening AP. If the hash value is an encrypted value (“encrypted unique identifier”), the listening AP can use a key (e.g., the unique key) to decrypt the hash value and extract components of the values (e.g., BSSID, SSID, nonce, etc.)); 
decrypt the encrypted unique identifier using an encryption key or a secure hash function to obtain a unique identifier (Kaushik: para. 0036, If the hash value is an encrypted value (“encrypted unique identifier”), the listening AP can use a key (e.g., the unique key) to decrypt the hash value and extract components of the values (e.g., BSSID, SSID, nonce, etc.)); and 
determine whether the second electronic device is an instance of an authorized access point in a wireless local area network (WLAN) or a rogue access point in the WLAN based at least in part on the unique identifier, wherein the determining comprises comparing the unique identifier to stored information, or providing the unique identifier to a controller of the electronic device in the WLAN (Kaushik: para. 0035, a beacon message (or frame) can include one of the management frames in IEEE 802.11 based WLANs; para. 0037-0041, At 210, the listening AP (“electronic device”) uses its unique key value to determine if the hash value received in the beacon message is valid and if the beacon message has the same BSSID as the listening AP. For example, the listening AP can determine whether the hash value is valid for a given broadcasted BSSID, channel, and/or SSID. For example, the listening AP can generate its own hash value using one or more of its unique key, BSSID, SSID, and/or a nonce and compare the generated hash value with the hash value received in the beacon message to determine if the beacon message hash value is valid (“comparing the unique identifier to stored information”). The transmitting AP is marked as a trusted AP by the listening AP (“second electronic device is an instance of an authorized access point”)), and
Examiner’ Note: 
Kaushik also disclose, in para. 0030, that “the access points (116, 117) (corresponding to the listening AP and transmitting AP above based on para. 0031) can provide rogue access point detection according to the techniques described below in conjunction with FIGS. 2 and 3”. 
Examiner does not consider “providing the unique identifier…” since it is an alternative limitation because of the “or” combination. 

However, it does not teach “wherein the electronic device is configured to be managed by the controller and the management controls operation of the electronic device in the WLAN”.
Jover-Segura in analogous art discloses the device, wherein the electronic device is configured to be managed by the controller and the management controls operation of the electronic device in the WLAN (Jover-Segura: para. 0115, The access points can for example be WLAN access points (“electronic device in the WLAN”). Each access point 31 is connected to a controller, or network management server, 33 in the wired network. The controller 33 (“controller”) is designed to control all the access points (“electronic device”) in the network in a known manner as well as creating authentication messages requested by connection managers in mobile devices 34).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Kaushik with the teachings of Jover-Segura to include the concept of “the electronic device is configured to be managed by the controller and the management controls operation of the electronic device in the WLAN”. One of ordinary skill in the art would have been motivated to make this modification because the controller may perform different tasks such as managing the access points in the network and creating requested authentication messages as well as encrypting or processing in other ways these authentication messages (para. 0115).

Regarding claim 2, (Original) the combination of Kaushik and Jover-Segura discloses the electronic device of claim 1, wherein the electronic device comprises an access point (Kaushik: para. 0032. The method 200 may be performed by one or more access points (e.g., 116, 117)).  

Regarding claim 3, (Original) the combination of Kaushik and Jover-Segura discloses the electronic device of claim 1, wherein the packet or frame comprises a management packet or frame (Kaushik: para. 0035, a beacon message (or frame) can include one of the management frames in IEEE 802.11 based WLANs).  
 
Regarding claim 7, (Original) the combination of Kaushik and Jover-Segura discloses the electronic device of claim 1, wherein the encryption key or the secure hash function are shared by the electronic device and the second electronic device (Kaushik: para. 0031, the AP (e.g., 116 and/or 117) can receive a unique key from the network security system (e.g., 400) (“sharing the encryption key”). In some implementations, the unique key can be common for all APs within a site (e.g., 119);para. 0036, If the hash value is an encrypted value, the listening AP can use a key (e.g., the unique key) to decrypt the hash value and extract components of the values (e.g., BSSID, SSID, nonce, etc.)).  

Regarding claim 8, (Previously Presented) the combination of Kaushik and Jover-Segura discloses the electronic device of claim 1, wherein, prior to receiving the packet or frame, the electronic device is configured to receive, at the interface circuit and associated with the controller, one or more of: the encryption key, the secure hashing function, the unique identifier of the second electronic device, or a unique identifier of the electronic device (Kaushik: para. 0031, The method begins at 202, where a wireless network device (e.g., an access point such as 116 or 117) receives a secret unique key (“sharing the encryption key prior to receiving the packet or frame”); para. 0037, At 210, the listening AP uses its unique key value to determine if the hash value received in the beacon message is valid and if the beacon message has the same BSSID as the listening AP).

Regarding claim 12, (Currently Amended) it is a non-transitory computer-readable storage medium claim that corresponds to claim 1. Therefore, the claim is rejected for at least the same reasons as the device of claim 1.

Regarding claim 13, (Original) it is a non-transitory computer-readable storage medium claim that corresponds to claim 2. Therefore, the claim is rejected for at least the same reasons as the device of claim 2.

Regarding claim 14, (Original) it is a non-transitory computer-readable storage medium claim that corresponds to claim 3. Therefore, the claim is rejected for at least the same reasons as the device of claim 3.

Regarding claim 17, (Original) it is a non-transitory computer-readable storage medium claim that corresponds to claim 7. Therefore, the claim is rejected for at least the same reasons as the device of claim 7.

Regarding claim 18, (Previously Presented) it is a non-transitory computer-readable storage medium claim that corresponds to claim 8. Therefore, the claim is rejected for at least the same reasons as the device of claim 8.

 Regarding claim 20, (Currently Amended) it is a method claim that corresponds to claim 1. Therefore, the claim is rejected for at least the same reasons as the device of claim 1.

 
Claim 4, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al. (US 20200107197 A1 hereinafter “Kaushik”) in view of Jover-Segura et al. (US 20130019298 A1 hereinafter “Jover-Segura”) as applied to claims 1 and 12 above, and further in view of Satish (US 9622081 B1).
Regarding claim 4, (Original) the combination of Kaushik and Jover-Segura may not explicitly teach, but Satish which is a same field of endeavor, discloses the electronic device of claim 3, wherein the encrypted unique identifier is included in a manufacturer-specific information element in the management packet or frame (Satish: col.12 ln. 31-41, An access point profile may include a unique identifier (such as a hash or a globally unique identifier) to uniquely identify an access point for information, such as device manufacturer name, a network name, a service set identifier, and a media access control address).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Kaushik and Jover-Segura with the teachings of Satish to include the concept of “the encrypted unique identifier is included in a manufacturer-specific information element in the management packet or frame”. One of ordinary skill in the art would have been motivated to make this modification because if this is a public access point, then the systems and methods may suggest a strict security profile including a unique identifier (col. 12 ln. 60-64). The information received by exemplary system that may identify the wireless access point. 

Regarding claim 6, (Original) Kaushik discloses, in para. 0032,the “the method 200 may be performed by one or more access points (e.g., 116, 117); At 208, a neighbor AP (or listening AP) receives the beacon message transmitted by the transmitting AP.”  
Satish in analogous art further discloses the electronic device of claim 1, wherein the second electronic device is an instance of an authorized access point when the unique identifier is associated with a manufacturer of the electronic device (Satish: col.12 ln. 31-41, An access point profile may include a unique identifier (such as a hash or a globally unique identifier) to uniquely identify an access point for information, such as device manufacturer name, a network name, a service set identifier, and a media access control address).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Kaushik and Jover-Segura with the teachings of Satish to include the concept of “the second electronic device is an instance of an authorized access point when the unique identifier is associated with a manufacturer of the electronic device”. One of ordinary skill in the art would have been motivated to make this modification because if this is a public access point, then the systems and methods may suggest a strict security profile including a unique identifier (col. 12 ln. 60-64). The information received by exemplary system that may identify the wireless access point.

Regarding claim 15, (Original) it is a non-transitory computer-readable storage medium claim that corresponds to claim 4. Therefore, the claim is rejected for at least the same reasons as the device of claim 4.

Regarding claim 16, (Original) it is a non-transitory computer-readable storage medium claim that corresponds to claim 6. Therefore, the claim is rejected for at least the same reasons as the device of claim 6.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al. (US 20200107197 A1 hereinafter “Kaushik”) in view of Jover-Segura et al. (US 20130019298 A1 hereinafter “Jover-Segura”) as applied to claim 1 above, and further in view of Wei et al. (US 11405789 B1).
Regarding claim 5, (Original) the combination of Kaushik and Jover-Segura may not explicitly teach, but Wei which is a same field of endeavor, discloses the electronic device of claim 1, wherein the unique identifier comprises one of: 
a media access control (MAC) address of the second electronic device, a Serial Number of the second electronic device, an association identifier (AID) of the second electronic device, channel information of the second electronic device, or a radio-frequency configuration of the second electronic device (Wei: col. 2 ln.45-50, One provisioner portal device receives, from a client provisionee device that desires to connect to a home wireless local area network (WLAN), a first request including a first service set identifier (SSID). The first SSID includes a device identifier, a MAC address (“MAC address of the second electronic device”)).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Kaushik and Jover-Segura with the teachings of Wei to include the concept of “the unique identifier comprises a media access control (MAC) address of the second electronic device”. One of ordinary skill in the art would have been motivated to make this modification because it would be advantageous to identify the client provisionee device (or the second electronic device as claimed) since MAC address is a unique number; hence it can be used to track the device. 


Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al. (US 20200107197 A1 hereinafter “Kaushik”) in view of Jover-Segura et al. (US 20130019298 A1 hereinafter “Jover-Segura”) as applied to claims 1 and 12 above, and further in view of CHEN (US 20160173470 A1 hereinafter “Chen”).
Regarding claim 9, (Original) the combination of Kaushik and Jover-Segura may not explicitly teach, but Chen which is a same field of endeavor, discloses the electronic device of claim 1, wherein, when the second electronic device is not the instance of the authorized access point, the electronic device is configured to perform a remedial action (Chen: para. 0053, the server 180 informs the authentication system 170 that the wireless device 120 is not authorized by sending an error message to the wireless device 120).
Examiner’s note: 
According to paragraph 0011 of the current application and claim 10 below, the remedial action is providing a message (such as an alert) to the controller and/or to one or more additional access points in the WLAN.

Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Kaushik and Jover-Segura with the teachings of Chen to include the concept of “when the second electronic device is not the instance of the authorized access point, the electronic device is configured to perform a remedial action.” One of ordinary skill in the art would have been motivated to make this modification because the error message indicates that the wireless device is not authorized (para. 0075). Therefore, it may enhance information security by integrity, and availability.

Regarding claim 10, (Previously Presented) the combination of Kaushik, Jover-Segura and Chen discloses the electronic device of claim 9, wherein the remedial action comprises one or more of: providing a message addressed to the controller; providing a second message addressed to one or more additional access points in the WLAN; providing a third message addressed to a third electronic device that is associated with the second electronic device; de- authenticating the third electronic device from the WLAN, so that an association between the third electronic device and the second electronic device is discontinued; changing a channel used by the electronic device in the WLAN; changing a service set identifier (SSID) of the electronic device; or preventing the third electronic device from associating with the second electronic device (Chen: para. 0053, the server 180 informs the authentication system 170 that the wireless device 120 is not authorized by sending an error message to the wireless device 120 [“providing a second message”]).

Regarding claim 19, (Original) it is a non-transitory computer-readable storage medium claim that corresponds to claim 9. Therefore, the claim is rejected for at least the same reasons as the device of claim 9.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al. (US 20200107197 A1 hereinafter “Kaushik”) in view of Jover-Segura et al. (US 20130019298 A1 hereinafter “Jover-Segura”) as applied to claim 1 above, and further in view of Agashe (US 20100087166 A1).
Regarding claim 11, (Original) the combination of Kaushik and Jover-Segura may not explicitly teach, but Agashe which is a same field of endeavor, discloses the electronic device of claim 1, wherein the electronic device is configured to determine a location of the second electronic device; and wherein determining whether the second electronic device is the instance of an authorized access point is based at least in part on the location (Agashe: para. 0017,  the system includes a verifier component operable to determine if a location of the access point base station is authenticated based on the location information and corresponding location-verification data associated with a macro cell, wherein the location is authenticated if the location information includes location data that is a function of the location-verification data).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Kaushik and Jover-Segura with the teachings of Agashe to include the concept of “determining a location of the second electronic device; and wherein determining whether the second electronic device is the instance of an authorized access point is based at least in part on the location.” One of ordinary skill in the art would have been motivated to make this modification because the location authentication component (or the device) allows/disallows the operation of HNB depending on whether or not location information can be verified to place HNB in an authorized location (para. 0037). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493